DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 5-7, 9, 11, 12, 16 and 19 are objected to because of the following informalities:
Claim 1 recites “the air” in lines 4, 6 and 7 and should recite “the chilled air”.
Claim 1 recites “the body” in the 4th line from the end and should recite “the at least one body”.
Claim 3 recites “the body” in line 1 and should recite “the at least one body”.
Claim 3 recites “the compressor” and should recite “the air compressor”.
Claim 5 recites “the body” in line 1 and should recite “the at least one body”.
Claims 5-7 recite “the compressor” and should recite “the air compressor”.
Claim 9 recites “the can” in lines 1, 4 and 6 and should recite “the at least one can”.
Claim 11 recites “the can” in lines 2 and 3 and should recite “the at least one can”.
Claim 12 recites “the can” in lines 2 and 3 and should recite “the at least one can”.
Claim 16 recites “the body” in line 1 and should recite “the at least one body”.
Claim 16 recites “first and second cans” in the last line and should recite “the first and second cans”.
Claim 19 recites “the air” in lines 4, 6 and 7 and should recite “the chilled air”.
Claim 19 recites “the body” in the 5th line from the end and should recite “the at least one body”.
Claim 19 recites “the compressor” in the last line and should recite “the air compressor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freesmeier et al (US PG Pub. 2007/0151284).
Regarding claim 1, Freesmeier discloses a rapid cooling dock (40, Fig. 1) adapted for use within a compartment (8) producing chilled air encased within the compartment, and for causing a flow of said chilled air (via 149) adjacent at least one standard beverage can defining a continuous side wall (carriage 49 within receptacle 46 adapted to receive a beverage can; paragraph 20), so as to accelerate the cooling of said at least one can when said at least one can is placed therein, wherein the air presents an average temperature, the temperature produces a first heat transfer rate from said at least one can and to the air when said at least one can is placed within the air (chilled air in refrigerator compartment would produce a first heat transfer rate from said at least one can and to the air when said at least one can is placed within the air), and the flow produces a second and greater heat transfer rate from said at least one can and to the air when said at least one can is placed within the dock (fan 162 creates a flow which produces a second and greater heat transfer rate from said at least one can and to the air when said at least one can is placed within the dock), said dock comprising: at least one body (46 or 49, Fig. 3) having a first surface defining a receptacle, said receptacle being configured to enable the placement and removal of said at least one can within the receptacle (paragraph 20), said at least one body and said at least one can cooperatively defining at least one channel (100) adjacent said at least one can, when said at least one can is placed within the receptacle (paragraph 21); and an air compressor (fan 149) fixedly connected to the body, communicatively coupled to said at least one channel, and operable to selectively cause the chilled air to flow adjacent the sidewall of said at least one can, when said at least one can is placed within the receptacle (paragraph 23).
Regarding claim 2, Freesmeier discloses the dock as claimed in claim 1, wherein said at least one body (46, 49) is tubular (cylindrical shape; paragraph 20), said at least one can is longitudinally placed within the receptacle (paragraph 20), and the chilled air flows in parallel with the longitudinal axis of said at least one can (channel 100 in parallel with the longitudinal axis of said at least one can).
Regarding claim 3, Freesmeier discloses the dock as claimed in claim 2, wherein the body and said at least one can are cooperatively configured to define a gap (gap defined by channel 100) therebetween when said at least one can is placed within the receptacle, the gap presents a maximum thickness not more than the diameter and not less than two percent of the diameter of said at least one can (gap shown with a maximum thickness not more than the diameter and not less than two percent of the diameter of said at least one can; Fig. 2), and the chilled air is caused to flow within the gap by the compressor (paragraph 23).
Regarding claim 5, Freesmeier discloses the dock as claimed in claim 1, wherein the body, receptacle, and compressor are configured to cause the chilled air to flow transversely to the longitudinal axis of said at least one can (paragraphs 20-23).
Regarding claim 7, Freesmeier discloses the dock as claimed in claim 1, further including a protective overlay (housing 158) configured to protect the compressor.
Regarding claim 8, Freesmeier discloses the dock as claimed in claim 1, wherein the second heat transfer rate is at least twenty-five percent greater than the first heat transfer rate (fan 149 providing the chilled air flow adjacent the sidewall of the can would provide at least twenty-five percent greater than the first heat transfer rate). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)-- see MPEP 2112.01).
Regarding claim 15, Freesmeier discloses the dock as claimed in claim 1, wherein the dock (40) is integrated with and cooperatively defines the compartment (8, Fig. 1).
Regarding claim 19, Freesmeier discloses a rapid cooling dock (40, Fig. 1) adapted for use within a compartment (8) producing chilled air encased within the compartment, and for causing a flow of said chilled air (via 149) adjacent at least one standard beverage can defining a continuous side wall (carriage 49 within receptacle 46 adapted to receive a beverage can; paragraph 20), so as to accelerate the cooling of said at least one can when said at least one can is placed therein, wherein the air presents an average temperature, the temperature produces a first heat transfer rate from said at least one can and to the air when said at least one can is placed within the air (chilled air in refrigerator compartment would produce a first heat transfer rate from said at least one can and to the air when said at least one can is placed within the air), and the flow produces a second and greater heat transfer rate from said at least one can and to the air when said at least one can is placed within the dock (fan 162 creates a flow which produces a second and greater heat transfer rate from said at least one can and to the air when said at least one can is placed within the dock), said dock comprising: at least one body (46 or 49, Fig. 3) presenting a tubular configuration (Figs. 2-3), having a first surface defining a receptacle, said receptacle being configured to enable the placement and removal of said at least one can within the receptacle (paragraph 20), said at least one body and said at least one can cooperatively defining at least one channel (100) adjacent said at least one can, when said at least one can is placed within the receptacle (paragraph 21); an air compressor (fan 149) fixedly connected to the body, communicatively coupled to said at least one channel, and operable to selectively cause the chilled air to flow adjacent the sidewall of said at least one can, when said at least one can is placed within the receptacle (paragraph 23); and a protective overlay (158) fixedly connected to said at least one body adjacent the compressor (149).
Regarding claim 20, Freesmeier discloses the dock as claimed in claim 19, wherein first and second mated parts (46, 49) compose said at least one body, and are manually separable (shown as separate parts; Fig. 3) so as to facilitate can removal. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Freesmeier et al (US PG Pub. 2007/0151284) in view of Han et al. (US PG Pub. 2016/0116208).
Regarding claim 4, Freesmeier discloses the dock as claimed in claim 1, but does not explicitly teach wherein the receptacle is configured to receive a plurality of cans stacked laterally.
Han teaches the concept of a rapid cooling dock (20, Fig. 1) adapted for use within a compartment (112) that includes a receptacle (tray 26, Fig. 6) is configured to receive (via 264) a plurality of cans stacked laterally (paragraph 69) that increases the number of beverage containers that can be cooled. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the dock of Freesmeier to have the receptacle be configured to receive a plurality of cans stacked laterally taught by Han in order to allow the rapid cooling dock to cool more than one beverage can.
Regarding claim 16, Freesmeier discloses the dock as claimed in claim 1, but is silent regarding the body defines first and second receptacles configured to engage first and second cans comprising sidewalls having differing radii, outside surface areas, and/or lengths respectively, and said first and second receptacles are each configured to form a contact surface area of engagement with at least five percent of the outside surface area of first and second cans having differing radii.
Han teaches the concept of a rapid cooling dock (20, Fig. 1) adapted for use within a compartment (112) that includes a body that defines first and second receptacles (264, Fig. 6) configured to engage first and second cans comprising sidewalls having differing radii, outside surface areas, and/or lengths respectively (parts 264 can be formed according to a diameter of the beverage container; paragraph 69), and said first and second receptacles (264) are each configured to form a contact surface area of engagement with at least five percent of the outside surface area of first and second cans having differing radii (264 would have a contact surface area of engagement with at least five percent of the outside surface area of first and second cans and would be capable of accommodating cans having differing radii such as a smaller can) that allows for multiple beverage containers to be cooled simultaneously (paragraph 69). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the rapid cooling dock of Freesmeier to have the body define first and second receptacles configured to engage first and second cans comprising sidewalls having differing radii, outside surface areas, and/or lengths respectively, and said first and second receptacles are each configured to form a contact surface area of engagement with at least five percent of the outside surface area of first and second cans having differing radii taught by Han in order to accommodate multiple beverage cans of varying size providing flexibility and increased capacity to the rapid cooling dock.
Regarding claim 17, Freesmeier discloses the dock as claimed in claim 1, but is silent regarding said receptacle defining a complex profile, wherein said profile is cooperatively configured with a plurality of cans having differing radii, so as to present a contact surface area of engagement with at least five percent of the outside surface area of each can, when either can is placed within the receptacle.
Han teaches the concept of a rapid cooling dock (20, Fig. 1) adapted for use within a compartment (112) that includes a receptacle (26) defining a complex profile (Fig. 6), wherein said profile is cooperatively configured with a plurality of cans having differing radii (seating parts 263, 264 capable of having cans of differing radii), so as to present a contact surface area of engagement with at least five percent of the outside surface area of each can, when either can is placed within the receptacle (263, 264 would have a contact surface area of engagement with at least five percent of the outside surface area of each can, when either can is placed within the receptacle) that allows for multiple beverage containers to be cooled simultaneously (paragraph 69). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the rapid cooling dock of Freesmeier to have said receptacle defining a complex profile, wherein said profile is cooperatively configured with a plurality of cans having differing radii, so as to present a contact surface area of engagement with at least five percent of the outside surface area of each can, when either can is placed within the receptacle taught by Han in order to accommodate multiple beverage cans of varying size providing flexibility and increased capacity to the rapid cooling dock.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Freesmeier et al (US PG Pub. 2007/0151284) in view of Goode (US PG Pub. 2013/0125571).
Regarding claim 6, Freesmeier discloses the dock as claimed in claim 1, but is silent regarding the compressor is operable to cause an airflow of at least 20 CFM.
Goode teaches the concept of a rapid cooling device including an air compressor (404) that can deliver an airflow of at least 20 CFM that provides adequate airflow to rapidly cool the item (paragraph 45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the  within the dock of Freesmeier to have the compressor operable to cause an airflow of at least 20 CFM taught by Goode in order to provide sufficient airflow to rapidly cool the beverage can.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Freesmeier et al (US PG Pub. 2007/0151284) alone.
Regarding claim 9, Freesmeier discloses the dock as claimed in claim 1, wherein the can comprises a continuous sidewall, the sidewall presents an outside surface area, the receptacle (49) is cooperatively configured with the sidewall (83) to present a contact surface area of engagement with at least five percent of the outside surface area when the can is placed within the receptacle (carriage 49 would have a contact surface area of engagement with at least five percent of the outside surface area when the can is placed within the receptacle).
Although Freesmeier is silent regarding said at least one body presents a mass, density, and thermal conductivity operable to cause a third heat transfer rate greater than the second heat transfer rate when the can is placed within the receptacle and said at least one body is at the average temperature, Freesmeier does teach the prior art receptacles are made from a body of a highly conductive material such as metal to conduct cold into the beverage bottle (paragraph 5). One of ordinary skill in the art would recognize having the carriage made of a highly conductive material such as metal would provide at least one body that presents a mass, density, and thermal conductivity operable to cause a third heat transfer rate greater than the second heat transfer rate when the can is placed within the receptacle and said at least one body is at the average temperature. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the rapid cooling dock of Freesmeier to have at least one body presents a mass, density, and thermal conductivity operable to cause a third heat transfer rate greater than the second heat transfer rate when the can is placed within the receptacle and said at least one body is at the average temperature in order efficiently transfer heat from the beverage can during the rapid cooling process.
Regarding claim 10, Freesmeier as modified discloses the dock as claimed in claim 9, and having the body made of a highly conductive metallic material would provide the third heat transfer rate is at least fifty percent greater than the first heat transfer rate.
Regarding claim 11, Freesmeier as modified discloses the dock as claimed in claim 9, wherein the receptacle (49) is cooperatively configured with the can to present a contact surface area of engagement with at least ten percent of the outside surface area of the can, when the can is placed within the receptacle (carriage 49 would have a contact surface area of engagement with at least ten percent of the outside surface area of the can).
Regarding claim 12, Freesmeier as modified discloses the dock as claimed in claim 11, wherein the receptacle (49) is cooperatively configured with the can to present a contact surface area of engagement with at least twenty percent of the outside surface area of the sidewall, when the can is placed within the receptacle (carriage 49 would have a contact surface area of engagement with at least twenty percent of the outside surface area of the sidewall).
Regarding claim 13, Freesmeier as modified discloses the dock as claimed in claim 1, but is silent regarding wherein said at least one body is formed of a metallic material.
Freesmeier does teach the prior art rapid cooling receptacles are made from a body of a highly conductive material such as metal to conduct cold into the beverage bottle (paragraph 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the rapid cooling dock of Freesmeier to have at least one body is formed of a metallic material in order efficiently transfer heat from the beverage can during the rapid cooling process.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Freesmeier et al (US PG Pub. 2007/0151284) in view of Munshower (US Pat. 2,439,261).
Regarding claim 14, Freesmeier discloses the dock as claimed in claim 1,  but is silent regarding said at least one body is treated to prevent rust.
Munshower teaches the concept of a cooling dock having at least one body (cooling receptacle 8) is treated to prevent rust (zinc coating; column 2, lines 47-53) that protect the metal body of the cooling dock. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the dock of Freesmeier to have at least one body is treated to prevent rust taught by Munshower in order to protect the body from rust and corrosion leading to increased lifespan of the device.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Freesmeier et al (US PG Pub. 2007/0151284) in view of Hoshino et al. (US Pat. 4,590,773).
Regarding claim 18, Freesmeier discloses the dock as claimed in claim 1, but does not explicitly teach wherein the receptacle is configured to receive an ice cube tray, and the airflow is operable to accelerate the cooling of the tray.
Hoshino teaches the concept of a forced circulation refrigerator providing a rapid cooling dock within the compartment of the refrigerator, the dock including a receptacle (space 36 containing ice tray; Fig. 1) is configured to receive an ice cube tray (ice tray 58 shown on receiving portion 42), and the airflow (via fan 22) is operable to accelerate the cooling of the tray (column 5, lines 25-65) that allows the rapid cooling dock to produce ice cubes in a short amount of time (column 5, lines 63-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the dock of Freesmeier to have the receptacle be configured to receive an ice cube tray, and the airflow is operable to accelerate the cooling of the tray taught by Hoshino in order to allow the rapid cooling dock to produce ice leading to a more versatile device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kulkarni et al. (US PG Pub. 2013/0319035) refrigerator with turbo chiller; Demiroez et al. (WO 2013143909) cooling dock with flow passages; Rusius (WO 2007125294) cooling dock with air compressor and air channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763